

EXHIBIT 10.3.7






ASHFORD HOSPITALITY TRUST, INC.
2011 STOCK INCENTIVE PLAN
LTIP UNIT AWARD AGREEMENT
Name of the Grantee: [__________________] (the “Grantee”)
Number of LTIP Units Awarded: [__________]
Grant Effective Date: [______________, 2020]

RECITALS
A.    The Grantee is an eligible participant in the 2011 Stock Incentive Plan
(as amended and supplemented from time to time, the “Plan”) of Ashford
Hospitality Trust, Inc. (the “Company”). The Company conducts substantially all
of its operations through its indirect subsidiary Ashford Hospitality Limited
Partnership (the “Partnership”), through Ashford OP General Partner, LLC (“GP”),
a wholly-owned subsidiary of the Company and the sole general partner of the
Partnership.
B.    Pursuant to the Company’s Plan and the Seventh Amended and Restated
Agreement of Limited Partnership, as may be amended from time to time (the “LP
Agreement”), of the Partnership, the Company and GP, as general partner of the
Partnership, hereby grant to the Grantee an Other Stock-Based Award (as defined
in the Plan and referred to herein as an “Award”) in the form of, and by causing
the Partnership to issue to the Grantee, the number of LTIP Units (as defined in
the LP Agreement) set forth above (the “Award LTIP Units”) having the rights,
voting powers, restrictions, limitations as to distributions, qualifications and
terms and conditions of redemption and conversion set forth herein and in the LP
Agreement. Upon the close of business on the Grant Effective Date pursuant to
this LTIP Unit Award Agreement (this “Agreement”), the Grantee shall receive the
number of LTIP Units specified above, subject to the restrictions and conditions
set forth herein, in the Plan and in the LP Agreement. Unless otherwise
indicated, capitalized terms used herein shall have the meanings given to those
terms in the Plan or as defined in Section 2.
NOW, THEREFORE, the Company, the Partnership and the Grantee agree as follows:
1.Effectiveness of Award. The Grantee shall be admitted as a partner of the
Partnership with beneficial ownership of the Award LTIP Units as of the Grant
Effective Date by (i) signing and delivering to the Partnership a copy of this
Agreement, and (ii) if not previously admitted as a Limited Partner (as defined
in the LP Agreement), signing, as a Limited Partner, and delivering to the
Partnership a counterpart signature page to the LP Agreement (attached hereto as
Exhibit A) and delivering all other documentation required to be delivered upon
admittance of a Limited Partner to the Partnership, as set forth in the LP
Agreement. Upon execution of this Agreement by the Grantee, the Partnership, GP
and the Company, the LP Agreement shall be amended to reflect the issuance to
the Grantee of the Award LTIP Units. Thereupon, the Grantee shall have all the
rights




--------------------------------------------------------------------------------




of a Limited Partner of the Partnership with respect to a number of LTIP Units
equal to the Award LTIP Units, as set forth in the LP Agreement, subject,
however, to the restrictions and conditions specified in this Agreement.
2.Vesting of Award LTIP Units.
(i)    Except as otherwise provided in Sections 2(iii) and 2(iv) below, the
Award LTIP Units shall become vested in accordance with the provisions set forth
on Exhibit D.
(ii)    There shall be no proportionate or partial vesting of Award LTIP Units
in or during the months, days or periods prior to each date on which Award LTIP
Units vest in accordance with the provisions set forth on Exhibit D (each, a
“Vesting Date”), and all vesting of Award LTIP Units shall occur only on the
applicable Vesting Date. Unless otherwise set forth in the Grantee’s Employment
Agreement ( the “Service Agreement”) with Ashford Inc. and Ashford Hospitality
Advisors LLC (collectively, “Advisor”), upon the termination or cessation of the
Grantee’s Continuous Service, other than without Cause by the Company, Advisor
or their respective Affiliates or for Good Reason by the Grantee, any portion of
the Award LTIP Units which is not yet then vested shall automatically and
without notice or payment of any consideration by the GP, the Company, the
Partnership or Advisor terminate, be forfeited and be and become null and void
and neither the Grantee nor any of his successors, heirs, assigns, or personal
representatives will thereafter have any further rights or interests in
Non-Vested LTIP Units.
(iii)    Notwithstanding any other term or provision of this Agreement, unless
otherwise set forth in the Grantee’s Service Agreement, if the Grantee’s
Continuous Service is terminated without Cause by the Company, Advisor or their
respective Affiliates or for Good Reason by the Grantee, then the Non-Vested
LTIP Units subject to this Agreement that have not been previously forfeited
shall immediately vest as of the date of such termination without Cause or for
Good Reason.
(iv)    Notwithstanding anything to the contrary in this Section 2, to the
extent the Grantee is a party to another agreement or arrangement with the
Company that provides accelerated vesting of the Award LTIP Units in the event
of certain types of employment terminations or any other applicable
vesting-related events or provides more favorable vesting provisions than
provided for in this Agreement, the more favorable vesting terms of such other
agreement or arrangement shall control.
(v)    For purposes of this Agreement, the following terms shall have the
meanings indicated:
“Cause” for termination of the Grantee’s employment means (A) if the Grantee is
a party to a Service Agreement with the Company, an Affiliate of the Company, or
Advisor, and “cause” is defined therein, such definition, or (B) if the Grantee
is not party to a Service Agreement or the Grantee’s Service Agreement does not
define “cause,” then Cause shall have the meaning set forth in the Plan.
“Change of Control” means if the Grantee is a party to a Service Agreement with
the Company, an Affiliate of the Company or Advisor, and “change of control” is
defined therein,


2

--------------------------------------------------------------------------------




such definition, and any “change in control” as defined in the Plan. If the
Grantee is not party to a Service Agreement or the Grantee’s Service Agreement
does not define “change of control,” then Change of Control shall have the
meaning set forth in the Plan.
“Continuous Service” means the continuous service to the Advisor, as Advisor to
the Company and any subsidiary of the Company, without interruption or
termination, in any capacity of employee, member of the Board or, with the
written permission of the Company, consultant. Continuous Service shall not be
considered interrupted in the case of (A) any approved leave of absence, (B)
transfers among the Company and any subsidiary, or any successor, in any
capacity of employee, member of the Board or consultant, or (C) any change in
status as long as the individual remains in the service of the Company and any
subsidiary of the Company in any capacity of employee, member of the Board or
(if the Company specifically agrees in writing that the Continuous Service is
not uninterrupted) a consultant. An approved leave of absence shall include sick
leave, military leave, or any other authorized personal leave.
“Good Reason” means (A) if the Grantee is a party to a Service Agreement with
the Company or an Affiliate of the Company, and “good reason” is defined
therein, such definition, or (B) if the Grantee is not party to a Service
Agreement or the Grantee’s Service Agreement does not define “good reason,” then
Good Reason shall have the meaning set forth in the Plan.
“Non-Vested LTIP Units” means any portion of the Award LTIP Units subject to
this Agreement that has not become vested pursuant to Section 2.
“Vested LTIP Units” means any portion of the Award LTIP Units subject to this
Agreement that is and has become vested pursuant to Section 2.
3.Distributions. Distributions on the Award LTIP Units, whether Non-Vested LTIP
Units or Vested LTIP Units, shall be paid to the Grantee to the extent provided
for in the LP Agreement.
4.Rights with Respect to Award LTIP Units. If (i) the Company shall at any time
be involved in a merger, consolidation, dissolution, liquidation,
reorganization, exchange of shares, sale of all or substantially all of the
assets or capital stock of the Company or a transaction similar thereto, (ii)
any stock dividend, stock split, reverse stock split, stock combination,
reclassification, recapitalization, or other similar change in the capital
structure of the Company, or any distribution to holders of Common Stock other
than ordinary cash dividends, shall occur or (iii) any other event shall occur
which in the judgment of the Committee necessitates action by way of adjusting
the terms of the Agreement, then and in that event, the Committee shall take
such action as shall be necessary to maintain the Grantee’s rights hereunder so
that they are substantially proportionate to the rights existing under this
Agreement prior to such event, including, but not limited to, adjustments in the
number of Award LTIP Units then subject to this Agreement and substitution of
other Awards under the Plan or otherwise. The Grantee shall have the right to
vote the Award LTIP Units if and when voting is allowed under the LP Agreement,
regardless of whether vesting has occurred.
5.Incorporation of Plan. This Agreement is subject in all respects to the terms,
conditions, limitations and definitions contained in the Plan. In the event of
any discrepancy or


3

--------------------------------------------------------------------------------




inconsistency between this Agreement and the Plan, the terms and conditions of
the Plan shall control.
6.Restrictions on Transfer. None of the Award LTIP Units granted hereunder shall
be sold, assigned, transferred, pledged, hypothecated, given away or in any
other manner disposed of, encumbered, whether voluntarily or by operation of law
(each such action a “Transfer”), or redeemed in accordance with the LP Agreement
(i) prior to vesting, (ii) for a period of two (2) years beginning on the Grant
Effective Date other than in connection with a Change of Control, and (iii)
unless such Transfer is in compliance with all applicable securities’ laws
(including, without limitation, the Securities Act of 1933, as amended (the
“Securities Act”)), and such Transfer is in accordance with the applicable terms
and conditions of the LP Agreement; provided that, upon the approval of, and
subject to the terms and conditions specified by, the Committee, Non-Vested LTIP
Units that have been held for a period of at least two (2) years beginning on
the Grant Effective Date specified above may be Transferred to (w) the spouse,
children or grandchildren of the Grantee (“Immediate Family Members”), (x) a
trust or trusts for the exclusive benefit of the Grantee and such Immediate
Family Members, (y) a partnership in which the Grantee and such Immediate Family
Members are the only partners, or (z) one or more entities in which the Grantee
has a 10% or greater equity interest, provided that the transferee agrees in
writing with the Company and the Partnership to be bound by all the terms and
conditions of this Agreement and that subsequent transfers by such transferees
of Non-Vested LTIP Units shall be prohibited except those in accordance with
this Section 6. In connection with any Transfer of Award LTIP Units granted
hereunder, the Partnership may require the Grantee to provide an opinion of
counsel, satisfactory to the Partnership, that such Transfer is in compliance
with all federal and state securities laws (including, without limitation, the
Securities Act). Upon any such transfer, the Grantee’s Capital Account (as
defined in the LP Agreement) in the Partnership will be reduced, and the
transferee’s Capital Account in the Partnership will be credited, with such
portion of the Grantee’s Capital Account as is properly allowable to the
transferred Award LTIP Units. Any attempted Transfer of Award LTIP Units granted
hereunder not in accordance with the terns and conditions of this Section 6
shall be null and void, and the Partnership shall not reflect on its records any
change in record ownership of any Award LTIP Units as a result of any such
Transfer, shall otherwise refuse to recognize any such Transfer and shall not in
any way give effect to any such Transfer of any Award LTIP Units. This Agreement
is personal to the Grantee, is non-assignable and is not transferable in any
manner, by operation of law or otherwise, other than by will or the laws of
descent and distribution.
7.Legend. The records of the Partnership evidencing the Award LTIP Units shall
bear an appropriate legend, as determined by the Partnership in its sole
discretion, to the effect that such LTIP Units are subject to restrictions as
set forth herein, in the Plan and in the LP Agreement.
8. Tax Matters; Section 83(b) Election. The Grantee hereby agrees to make an
election to include in gross income in the year of transfer the Award LTIP Units
hereunder pursuant to Section 83(b) of the Internal Revenue Code substantially
in the form attached hereto as Exhibit B and to supply the necessary information
in accordance with the regulations promulgated thereunder.


4

--------------------------------------------------------------------------------




9.Withholding and Taxes. No later than the date as of which an amount first
becomes includible in the gross income of the Grantee for income tax purposes or
subject to the Federal Insurance Contributions Act withholding with respect to
the Award LTIP Units granted hereunder, the Grantee will pay to the Company or,
if appropriate, any of its subsidiaries, or make arrangements satisfactory to
the Committee regarding the payment of, any United States federal, state or
local or foreign taxes of any kind required by law to be withheld with respect
to such amount. The obligations of the Company under this Agreement will be
conditional on such payment or arrangements, and the Company and its
subsidiaries shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment otherwise due to the Grantee.
10.Amendment, Modification. This Agreement may only be modified or amended in a
writing signed by the parties hereto, provided that the Grantee acknowledges
that the Plan may be amended or discontinued in accordance with Section 1.4
thereof and that this Agreement may be amended or canceled by the Committee, on
behalf of the Company and the Partnership, for the purpose of satisfying changes
in law or for any other lawful purpose, so long as no such action shall impair
the Grantee’s rights under this Agreement without the Grantee’s written consent.
11.Complete Agreement. This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.
12.Investment Representation; Registration. The Grantee hereby makes the
covenants, representations and warranties set forth on Exhibit C attached hereto
as of the Grant Effective Date and as of each Vesting Date. All of such
covenants, warranties and representations shall survive the execution and
delivery of this Agreement by the Grantee. The Grantee shall immediately notify
the Partnership upon discovering that any of the representations or warranties
set forth on Exhibit C was false when made or have, as a result of changes in
circumstances, become false. The Partnership will have no obligation to register
under the Securities Act any of the Award LTIP Units or any other securities
issued pursuant to this Agreement or upon conversion or exchange of the Award
LTIP Units into other limited partnership interests of the Partnership or shares
of capital stock of the Company.
13.No Obligation to Continue Employment or Other Service Relationship. Neither
the Company nor any subsidiary is obligated by or as a result of the Plan or
this Agreement to continue to have the Grantee provide services to it or to
continue the Grantee in employment and neither the Plan nor this Agreement shall
interfere in any way with the right of the Company or any subsidiary to
terminate its service relationship with the Grantee or the employment of the
Grantee at any time.
14.No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company from adopting or continuing in effect other
or additional compensation plans, agreements or arrangements, and any such
plans, agreements and arrangements may be either generally applicable or
applicable only in specific cases or to specific persons.


5

--------------------------------------------------------------------------------




15.Status of Award LTIP Units under the Plan. The Award LTIP Units are issued as
equity securities of the Partnership and granted as “Other Stock-Based Awards”
under the Plan. Subject to certain limitations set forth in the LP Agreement,
the LTIP Units are convertible into Common Partnership Units (as defined in the
LP Agreement), and after any such conversion, the Common Partnership Units are
subject to the redemption rights set forth in the LP Agreement. In lieu of a
cash redemption, the GP, at the direction of the Company, will have the right at
its option to issue Common Stock in exchange for such Common Partnership Units,
subject to certain limitations set forth in the LP Agreement, and such Common
Stock, if issued, will be issued under the Plan. The Grantee acknowledges that
the Grantee will have no right to approve or disapprove such election by the GP.
16.Severability. If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of Award LTIP Units hereunder, such provision shall
be stricken as to such jurisdiction and the remainder of this Agreement and the
award hereunder shall remain in full force and effect).
17.Section 409A. If any compensation provided by this Agreement may result in
the application of Section 409A of the Code, the Company shall, in consultation
with the Grantee, modify the Agreement in the least restrictive manner necessary
in order to, where applicable, (i) exclude such compensation from the definition
of “deferred compensation” within the meaning of such Section 409A or (ii)
comply with the provisions of Section 409A, other applicable provision(s) of the
Code and/or any rules, regulations or other regulatory guidance issued under
such statutory provisions and to make such modifications, in each case, without
any diminution in the value of the benefits granted hereby to the Grantee.
18.Law Governing. This Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of Delaware (without reference
to the conflict of laws rules or principles thereof).
19.Headings. Section, paragraph and other headings and captions are provided
solely as a convenience to facilitate reference. Such headings and captions
shall not be deemed in any way material or relevant to the construction, meaning
or interpretation of this Agreement or any term or provision hereof.
20.Notices. Notices hereunder shall be mailed or delivered to the Partnership at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Partnership or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.
21.Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.


6

--------------------------------------------------------------------------------




22.Successors and Assigns. The rights and obligations created hereunder shall be
binding on the Grantee and his heirs and legal representatives and on the
successors and assigns of the Partnership.
[Signature Page Follows]


7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Award to be executed as of
the [______] day of [______________, 2020].

ASHFORD HOSPITALITY TRUST, INC.




By:        
Name: Robert G. Haiman
Title: Executive Vice President,
General Counsel & Secretary




ASHFORD HOSPITALITY LIMITED PARTNERSHIP

By:     Ashford OP General Partner LLC,
     Its General Partner




By:        
Name: Robert G. Haiman
Title: Executive Vice President,
General Counsel & Secretary


ASHFORD OP GENERAL PARTNER LLC




By:        
Name: Robert G. Haiman
Title: Executive Vice President,
General Counsel & Secretary






8

--------------------------------------------------------------------------------




The Grantee

Name: [_________________]
Address:
    
    
    






9